DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              RAJIV GRAY,
                               Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-904

                              [June 14, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael Rothschild,
Judge; L.T. Case Nos. 09-6445 CF10A and 08-8433 CF10A.

  Rajiv Gray, Punta Gorda, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.